Citation Nr: 0806325	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  04-33 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability due to 
service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to April 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  The RO awarded service connection 
for PTSD rated as 10 percent disabling effective from 
September 2003, and denied entitlement to a TDIU.  In May 
2005, the RO increased the rating for PTSD to 30 percent, 
effective from September 2003.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD produces 
occupational and social impairment with reduced reliability 
and productivity.

2.  The veteran's PTSD, rated as 50 percent disabling, and 
his diabetes mellitus, rated as 20 percent disabling, do not 
render him unable to obtain or retain substantially gainful 
employment, given his 12 years of formal education and more 
than 30 years of work experience in power delivery.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent, and 
not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 9411 
(2007).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Concerning the claim for a higher rating for PTSD, the 
purpose of § 5103(a) notice has been met because the claim 
for service connection was granted and an initial disability 
rating and effective date were assigned; the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473, 
491 (2006).  Concerning the claim for a TDIU, the veteran was 
provided adequate notice by means of an October 2003 letter 
from the RO, prior to the January 2004 rating decision.  An 
additional letter was mailed in July 2004.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, private medical records, and lay 
statements from the veteran.  VA examinations were conducted 
in October 2003, September 2004, and July 2007.  Accordingly, 
VA has satisfied its assistance duties.

Relevant criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases such as here, where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson, 12 Vet. App. at 126-28.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

A 30 percent rating is warranted under 38 C.F.R. § 4.130, 
General Formula for Rating Mental Disorders, where the 
evidence shows occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. See 38 C.F.R. § 
4.130, Diagnostic Code 9413 (2007).

The symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a) (2007).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b) (2007).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 71 to 80 indicate that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
a family argument); and that there is no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  See 
38 C.F.R. § 4.130.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more. 38 C.F.R. § 4.16(a).  It is the 
established policy that veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  Substantially 
gainful employment is defined as work which is more than 
marginal and which permits the individual to earn a living 
wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Evidence

The claims were filed in September 2003.  The evidence shows 
that the veteran has 12 years of formal education and went on 
sick leave from October 2001 to September 2002.  Before that, 
he had worked in power delivery 40 to 80 hours a week since 
August 1971.  His duties included using wiring tools; reading 
blueprints; wiring lights, relays, and switches; driving 
trucks and bobcats; and holding safety meetings.  Besides 
PTSD, service connection is in effect for diabetes mellitus, 
rated as 20 percent disabling.

A report from Judith M. Bowen, M.D. from March 2002 indicates 
that when the veteran would be able to return to work was 
undetermined, and that he would not be able to do any 
occupation even with vocational rehabilitation services or 
reasonable accommodation.  In a remarks section, she 
indicated that increased anxiety in the veteran's work 
environment had affected his ability to work as productively 
as before.  He had extreme difficulty being in crowds or in 
enclosed spaces with people, especially non-family.  Dr. 
Bowen felt that in time, the veteran may be able to do some 
work that does not require much interaction with others, 
crowds, or crowded conditions, but she did not believe he 
could return to the job he was doing.

In June 2002, SSA found that the veteran was disabled with a 
primary diagnosis of anxiety related disorders and a 
secondary diagnosis of ischemic heart disease.  A May 2002 
functional capacity assessment showed that the veteran could 
understand and perform simple tasks accurately, but his 
concentration for detailed tasks would be disturbed at times 
by his mood/anxiety.  It was noted that he needed a flexible 
schedule in a special work setting with very limited contact 
with co-workers and the public, and that changes must be 
introduced gradually to avoid anxiety.

An August 2003 report from N.T. Camp, M.D. states that the 
veteran had insomnia, intermittent anxiety with depression, 
aggressive behavior, aggressive thought processes, 
nightmares, and inability to concentrate or participate in 
group activities.  He indicated that the veteran's PTSD had 
severely impacted his life in terms of both his ability to 
work with other people and to socialize in crowds.  

On VA examination in October 2003, the veteran indicated that 
he had retired after 31 years of employment and that he had 
never had any reprimands.  He denied having a severe mental 
illness and was casually dressed and articulate with good eye 
contact.  His mood was alright and his affect was congruent 
with mood.  His thought processes were coherent and he denied 
suicidal and homicidal ideation, overt psychosis, and 
hallucinations.  There was no evidence of delusional thinking 
and no obsessions or compulsions were voiced.  He was able to 
focus and shift attention, and insight and judgment were 
adequate.  The diagnosis was mild PTSD and his GAF was 76.  

On VA general medical examination in September 2004, the 
veteran was described as pleasant.  He stated his main 
limitations were in pursuing outside work or activities 
because of his PTSD.  He stated that he got very anxious in 
crowds and therefore was limited in his social activities.  
The examiner indicated that he did not feel that his diabetes 
mellitus would preclude him from pursuing any work.  

On VA psychiatric examination in September 2004, the veteran 
reported a startle response and becoming easily irritated at 
times.  He was living with his wife and had been married for 
31 years and had a son.  He stated that he retired due to 
ongoing problems with his co-workers and bosses due to his 
nerves.  Currently, he enjoyed working on cars as a hobby and 
he would care for the lawn and perform all the activities of 
his daily living.  He was calm, cooperative, and friendly, 
and his speech was regular.  His mood was equal good and 
equal bad and his affect was full range and congruent with 
mood.  He was logical and goal directed and had no 
hallucinations or suicidal or homicidal ideation.  The 
assessment was moderate PTSD.  His GAF was 60.  

On VA psychiatric examination in July 2007, the veteran 
denied ever being hospitalized for a mental disorder and 
indicated that he was on an antidepressant.  He indicated 
that he had been getting irritable more quickly than before.  
He was still married and had 2 grandchildren as well as his 
son.  He indicated that he and his wife had their ups and 
downs and that he gets agitated pretty easily, making it hard 
for her to deal with.  He and his son had a good 
relationship, going camping in a camper, riding in boats, and 
having fun together.  He stated that he enjoyed spending time 
with himself and identified himself as a loner, saying there 
was nobody to hang out with.  He also indicated that he goes 
to church, watches TV, enjoys outdoor activities, and rides 
around a lot in the car.  The veteran was clean, neatly 
groomed, and appropriately dressed.  Psychomotor activity was 
unremarkable, speech was spontaneous, clear, and coherent, 
and attitude was cooperative, friendly, and attentive.  He 
had a full affect and an anxious mood and his attention was 
intact.  He was oriented to person, time, and place, and his 
thought processes and content were unremarkable and there 
were no delusions.  

The veteran understood the outcome of behavior and had 
average intelligence.  He stated that he would sleep about 4 
hours a night and that he and his wife still slept together 
most of the time and that she would go to another room if he 
hit the wall or scratched himself.  He reported panic attacks 
approximately once a week, but no inappropriate, obsessive, 
or ritualistic behavior.  His panic attacks often would occur 
in a group so he would walk off by himself.  He denied 
homicidal and suicidal thoughts and any problem with 
activities of daily living.  Impulse control was described as 
good.  His memory was normal.  The veteran had problems 
sleeping, irritability, outbursts of anger, and difficulty 
concentrating.  The examiner stated that the veteran's PTSD 
was mild to moderate and that his GAF was 56.  The veteran 
had sleep disruption, panic attacks, and irritability, and 
was short-tempered.  The examiner stated that there was not 
total occupational and social impairment due to PTSD, and 
that PTSD did not result in deficiencies in judgment, 
thinking, family relations, work, or mood.  She also 
indicated that there was not reduced reliability and 
productivity due to PTSD symptoms.  She stated that given the 
veteran's irritability and panic, he would likely be 
difficult to get along with at work.  He reported that at 
times, he had difficulty being around his grandchildren and 
that he was socially isolated except for his family.  

PTSD

The evidence is at least in equipoise as to whether the 
criteria for a 50 percent disability rating for the veteran's 
PTSD under Diagnostic Code 9411 are met.
Examining the evidence, the veteran was shown to have 
depression, anxiety, irritability, anger outbursts, trouble 
sleeping, decreased concentration, and panic attacks 
approximately once a week.  While the VA examiner in July 
2007 stated that the veteran did not have reduced reliability 
and productivity due to PTSD symptoms, there is contradictory 
evidence of record.  For example, in March 2002 Judith M. 
Bowen, M.D. reported that increased anxiety in the veteran's 
work environment had affected his ability to work 
productively.  A May 2002 functional capacity assessment 
showed that the veteran could understand and perform simple 
tasks accurately, but his concentration for detailed tasks 
would be disturbed at times by his mood/anxiety.  Further, in 
August 2003 N.T. Camp, M.D. stated that the veteran's PTSD 
had severely impacted his life in terms of both his ability 
to work with other people and to socialize in crowds.  
Finally, the assignment of a GAF score of 56 on VA 
examination in July 2007 reflects moderate difficulty in 
social and occupational functioning.  Resolving doubt in 
favor of the veteran, the Board finds that the foregoing 
findings are commensurate with the criteria for a 50 percent 
rating.

While the evidence supports a 50 percent disability rating, 
the criteria for a 70 percent rating are not met.  The 
evidence does not show occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  Though the veteran 
has some difficulty in adapting to stressful circumstances, 
he does not have an inability to establish and maintain 
effective relationships.  He has been married to his wife for 
nearly 40 years and enjoys the company of his son.  The 
record is devoid of symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical obscure, or irrelevant speech; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; and 
neglect of personal appearance and hygiene.  The veteran has 
denied suicidal ideation, and his impulse control was 
described as good.  He does experience panic and depression, 
but this is not shown to be near continuous.  Rather, he 
reported panic attacks approximately once a week.  His speech 
is clear and coherent and he is neatly groomed.  Affect, 
orientation, thought process, thought content, judgment and 
insight are normal.  The veteran has not demonstrated any 
inappropriate behavior or obsessive/ritualistic behavior.  
Accordingly, the preponderance of the evidence is against the 
assignment of a 70 percent rating.

Finally, the Board concludes that the disability has not 
significantly changed and that a uniform, 50 percent rating 
is warranted.  See Fenderson, supra.

TDIU

The veteran argues that he is unable to work due to PTSD, and 
that there is ample evidence to support his claim that he can 
not work due to his service-connected disability(s).  He 
notes that Dr. Bowen stated that he would not be able to 
return to his job and that he has been granted SSA disability 
based on his inability to work due to his heart problems and 
his nerves.

The veteran's PTSD is rated at 50 percent disabling and his 
only other service-connected disability is diabetes mellitus 
rated as 20 percent disabling.  He gives no explanation for 
how his diabetes mellitus renders him unemployable, and an 
examiner in September 2004 indicated that he did not feel 
that the veteran's diabetes mellitus would preclude him from 
pursuing any work.  When there is more than one 
service-connected disability, one must be ratable as at least 
40 percent disabling and the combined rating must be 70 
percent or higher in order for schedular TDIU consideration.  
38 C.F.R. § 4.16(a).  This is not the case here, as the 
veteran's combined rating is 60 percent.  See 38 C.F.R. 
§ 4.25.  Nonetheless, it is established VA policy that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled and, to that 
end, an extraschedular TDIU evaluation may be awarded, 
pursuant to 38 C.F.R. § 4.16(b).  In this case, the RO did 
not refer the case for consideration of an extraschedular 
evaluation.  The Board agrees that the evidence does not 
warrant such a referral.

The veteran has a high school education and many years of 
experience in power delivery, and he retired from power 
delivery after working for the same company for more than 30 
years.  SSA found him unemployable due to a combination of 
service-connected and nonservice-connected disabilities.  
Accordingly, it is of limited probative value on the question 
of whether his service-connected disabilities, standing 
alone, currently render him unable to secure and follow a 
substantially gainful occupation.  In March 2002, Dr. Bowen 
indicated that the veteran may be able to do some work that 
does not require much interaction with others, crowds, or 
crowded conditions, though he could not return to the job he 
was doing.  The May 2002 functional capacity assessment 
showed that the veteran needed a flexible schedule in a 
special work setting with very limited contact with co-
workers and the public.  Though Dr. Camp reported that the 
veteran's PTSD had severely impacted his ability to work with 
other people, this statement does not in and of itself 
support a finding of an inability to secure and follow a 
substantially gainful occupation.  Rather, the above evidence 
indicates that the veteran could work, but not in an 
occupation where he would have to interact with many people.

The assignment of GAF scores ranging from 56 to 76 show, at 
worst, moderate difficulty in occupational functioning.  The 
VA examiner in July 2007 found that there was not total 
occupational and social impairment due to the veteran's PTSD.  
She stated only that given the veteran's irritability and 
panic, he would likely be difficult to get along with at 
work.  

In sum, the preponderance of the evidence indicates that the 
veteran's service-connected PTSD and diabetes mellitus, 
standing alone, do not preclude him from obtaining or 
retaining substantially gainful employment.  While his PTSD 
obviously limits his opportunities to work with other people, 
and his diabetes mellitus could limit employment in other 
ways, there are other forms of substantially gainful 
employment which he can perform, given his high school 
education and experience in power delivery.  

There is no service-connected factor outside the norm which 
places the veteran in a different position than other 
veterans with a 60% combined disability rating.  See Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The fact that the 
veteran is unemployed or has difficulty obtaining employment 
is not enough as a schedular rating provides recognition of 
such.  Rather, the veteran need only be capable of performing 
the physical and mental acts required by employment.  The 
schedular criteria contemplate compensating a veteran for 
considerable loss of working time from exacerbations 
proportionate to the severity of the disability.  See 38 
C.F.R. § 4.1 (2007).  The veteran's 60% rating contemplates 
loss of working time due to exacerbations, see 38 C.F.R. § 
4.1, and he has not required any hospitalizations due to his 
service-connected disabilities.  See 38 C.F.R. § 3.321(b) 
(2007).

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim.  The allegations of 
unemployability provided by the veteran are neither 
persuasive nor supportable when viewed in light of the 
competent evidence of record.  The benefit of the doubt rule 
is not for application.  38 U.S.C.A. § 5107(b) (West 2002).  
Thus, the Board finds that no basis exists to warrant 
referral of the 



claim to the Director, Compensation and Pension Service for 
extraschedular consideration.  

ORDER

An initial rating for 50 percent, and not higher, is granted 
for PTSD, subject to the regulations governing the payment of 
VA monetary benefits.

Entitlement to a TDIU is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


